Citation Nr: 18100046
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-08 281
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) is remanded for additional development.
The Veteran had honorable active duty service from January 1987 to January 1990 with the United States Navy.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  
The Board remanded the issue for further development in October 2016, in part to provide a VA psychiatric examination.  The examiner found no diagnosis of PTSD.  He stated that the Veterans symptoms did not meet the diagnostic criteria for PTSD under the DSM-V, but did note that the Veteran had another mental disorder diagnosis.  The examiner diagnosed cocaine use disorder and cannabis use disorder.  The examiner acknowledged that the Veteran was exposed to a potential traumatic stressor during service, but then stated that it did not include fear of hostile military activity or terrorist activity.  The examiner also found that the Veteran had a brief diagnosis of depression in the past.  The examiner found that the Veteran did not report symptoms sufficient for a mood disorder diagnosis at the time of examination.  The examiner then noted that he could not conclude that the Veteran as likely as not suffers from PTSD or other psychiatric disorders that are caused by or a result of military service.
The Veterans representative asserted that the October 2016 examination was insufficient as a finding of fear of hostile military activity or terrorist activity is not necessary for a diagnosis of PTSD.  During the examination, the examiner also noted a brief diagnosis of depression, but did not address whether that was during the period on appeal.  The Board notes that any diagnosed psychiatric disability during the period on appeal requires a medical nexus opinion and rationale even if not present at the time of the examination.  Given that additional findings are necessary and that the Veterans representative has requested an additional examination, the Board finds that a new VA examination should be afforded.  
 
The matter is REMANDED for the following action:
1. Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD or depression.  
If the Veteran is diagnosed with PTSD, the examiner must explain how the diagnostic criteria are met and opine whether it is at least as likely as not related to a verified in-service stressor.  The examiner should address the verified fire and deaths of two service members on the USS AMERICA in August 1989.  The examiner should also address the negative findings for PTSD in the Veterans treatment records.  
If any other acquired psychiatric disorders are diagnosed, the examiner must opine whether each diagnosed disorder is at least as likely as not (50 percent likelihood or greater) related to an in-service injury, event, or disease, to include the August 1989 incident.  The Board notes that the Veteran was diagnosed with symptoms of depression in March 2010.  If the Veteran does not currently meet the requirements for a diagnosis of depression at the time of the examination, the examiner must still address any diagnosis of depression during the period on appeal.  
A complete rationale must be provided for all opinions offered.  
2.  After undertaking the development above and any additional development deemed necessary, the Veterans claim regarding entitlement to service connection for an acquired psychiatric disability should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

